DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 12/20/2021.  Claims 1, 3-13 and 16-20, of which claims 1, 8 and 16 are independent, were pending in this application and have been considered below.

 	Applicant canceling claim 2 is acknowledged. 

Response to Arguments
 	Applicant’s arguments filed 12/20/2021 (see Remarks, page 11) with respect to claims 1 and 6-7 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in China on 04272018 under 35 U.S.C. 119(a)-(d).

	The Applicant's indication of National Stage entry from the PCT Application No. PCT/CN2019/084793 field 04/28/2019, in the Application Data Sheet received on 07/10/2019, which constitutes the specific reference required by 35 U.S.C. 119(e) or 120, and 37 CFR 1.78(a)(2) or CFR 1.78(a)(4), is acknowledged.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with X, Attorney for Applicants, Reg. No. Y on Z.

In order to avoid abandonment of the application, applicant must make these agreed upon drawing changes. 

“The drawing will be amended to correct the connections between different components of Fig. 2 (extracted below), which was corrupted in the amendment to the 


    PNG
    media_image1.png
    266
    1106
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these agreed upon drawing changes.

Allowable Subject Matter
 	Claims 1, 3-13 and 16-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Lau et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that
 “wherein processing the data to be transmitted by use of the chaotic shape-forming filter to obtain the baseband signal comprises: generating the baseband signal by use of the following formula:
                
                    x
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                m
                                =
                                
                                    
                                        t
                                    
                                
                            
                            
                                
                                    
                                        t
                                    
                                
                                +
                                
                                    
                                        N
                                    
                                    
                                        p
                                    
                                
                            
                        
                        
                            
                                
                                    s
                                
                                
                                    m
                                
                            
                            ∙
                            p
                            (
                            t
                            -
                            m
                            )
                        
                    
                
            

where t is a time variable,                 
                    
                        
                            t
                        
                    
                
             represents a rounding-down operation over the variable t,                 
                    
                        
                            N
                        
                        
                            p
                        
                    
                
             is a parameter related to a chaotic basis function, m is a variable loop sequence number,                 
                    
                        
                            s
                        
                        
                            m
                        
                    
                
             represents an mth symbol to be transmitted, and p(t) is the chaotic basis function”, as recited in claim 1, and some variation of wording as recited in claims 16. The respective dependent claims 3-7 and 17-20 are allowable for the same reason, correspondingly.

“receiving a baseband signal, the baseband signal being a signal obtained by processing data to ”, in combination with “determining a signal judgment threshold at a present sampling moment on the basis of the channel parameter and the demodulated data; and performing symbol sampling on the demodulated data, and judging a sampled symbol by use of the signal judgment threshold to obtain a target signal”, as recited in claim 8. The respective dependent claims 9-13 are allowable for the same reason.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631